Case 1:20-cv-02456-DLB Document 5-1 Filed 10/02/20 Page 1 of 1

SENDER: COMPLETE THIS SECTION

# Complete items 1, 2, and 3.

m Print your name and address on the reverse
so that we can return the card to you.

™ Attach this card to the back of the mailpiece,
or on the front if space permits.

COMPLETE THIS SECTION ON DELIVERY

x Wtlerer

OI Agent

 

(1 Addressee
B. Received oe Name)

ee =) C AL Ty Ey ae

 

 

1. Article Addressed to:

3316, LEC

c/o Registered Agent
Jason C. Buckel

206 Washington Street
Cumberland MD 21502

D. Is delivery address different from item 12. (1 Yes
If YES, enter delivery address below: tS No

 

 

 

UAC TAT

9590 9402 5840 0038 1149 01

Autintn Miushav (Tranofar fram cansina lahal\

7020 O050 O001 2749?

 

 

22

Pe TH

O Priority Mail Express®
0 Registered Mail™

3. Service Type
O Adult Signature

CO Adult Signature Restricted Delivery (1 Registered Mail Restricted

fl Certified Mail® Delivery

1 Certified Mail Restricted Delivery C Return Receipt for
Merchandise

O Collect on Delivery I Soe
CI Collect on Delivery Restricted Delivery 1 Signature Confirmation™
O Signature Confirmation

Restricted Delivery Restricted Delivery

 

 

. PS Form 3811, July 2015 PSN 7530-02-000-9053

Domestic Return Receipt:
